United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   May 15, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 06-10411
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SINH VAN TA,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:06-CR-28-ALL
                       --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Sinh Van Ta appeals his five, consecutive 15-month sentences

imposed following the revocation of his supervised release for

five prior convictions.   The Government has moved for dismissal

of the appeal or for summary affirmance on the ground that this

court lacks jurisdiction to consider Ta’s appeal under 18 U.S.C.

§ 3742(a)(4).   Because Ta’s challenge to his sentence lacks

merit, we decline to consider this issue.    See United States v.

Weathersby, 958 F.2d 65, 66 (5th Cir. 1992).   The Government’s

motion for dismissal of the appeal or for summary affirmance is

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10411
                                 -2-

therefore denied.    The Government’s alternative request for an

extension of time to file an appeal brief is denied as

unnecessary.

       Ta argues that, because the district court based its

decision to upwardly depart on his bribery attempt, a fact

neither found by a jury nor admitted by Ta, his sentence

contravenes the principles set forth in United States v. Booker,

543 U.S. 220 (2005).    For the same reason, Ta also asserts that

the district court improperly considered the bribery attempt in

its decision to upwardly depart from the recommended guidelines

range.

       After Booker, “[t]he sentencing judge is entitled to find by

a preponderance of the evidence all the facts relevant to the

determination of a Guideline sentencing range.”    United States v.

Mares, 402 F.3d 511, 519 (5th Cir.), cert. denied, 126 S. Ct. 43

(2005).    Ta was sentenced in April 2006 after the Supreme Court

issued its ruling in Booker.    Hence, the district court did not

commit error by considering Ta’s bribery attempt at sentencing on

the revocation of his supervised release.    See Mares, 402 F.3d at

519.

       Ta also argues that the extent of the district court’s

upward departure from three to nine months of imprisonment for

each count to 15 months of imprisonment for each count was

unreasonable.    The imposed sentences, while in excess of the

range indicated by the U.S.S.G. § 7B1.4(a) policy statement, were
                           No. 06-10411
                                -3-

within the statutory maximum term of imprisonment.   See 18 U.S.C.

§ 3583(e)(3).   Ta thus has not shown that his sentence as to each

count was either unreasonable or plainly unreasonable.   See

United States v. Hinson, 429 F.3d 114, 119-20 (5th Cir. 2005),

cert. denied, 126 S. Ct. 1804 (2006); United States v. Gonzales,

250 F.3d 923, 925-29 (5th Cir. 2001).

     Further, a review of the record demonstrates that the

district court considered the relevant sentencing factors.     See

United States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006);

18 U.S.C. § 3553(a).   Accordingly, Ta’s revocation of supervised

release and sentence are affirmed.

     AFFIRMED; MOTION FOR DISMISSAL OR SUMMARY AFFIRMANCE DENIED;

ALTERNATIVE REQUEST FOR EXTENSION OF TIME DENIED AS UNNECESSARY.